Title: To George Washington from Anonymous, 9 September 1794
From: Anonymous
To: Washington, George


               
                  Sir
                  [c.9 Sept. 1794]
               
               The fear of this not reaching your hands induced the form of the superscription.  The motive of my assuming the liberty to address you, is from my often having read with the utmost concern that several of the back settlers have been scalped &C. by the savage Indians; and of the very ineffectual means taken to prevent a repetition of their barbarities by the Small force sent against them, which they are able not only to cope with but often to overthrow. I’ve read that the whole of the North American Indians do not exceed sixty thousand; therefore, if a few hints of an individual of no importance may be of weight to merit any attention, they are as follows.
               On the least repetition of their inroads to declare war against them, and instead of sending a small force against them as usual, to send out a sufficient force from every one of the states, at the
                  
                  same time, to push directly westward, and to destroy all their dwellings and plantations. If they take shelter in the woods, to set them on fire (by tarring the bodies of the trees) to drive them from thence. Such as are taken in arms, to keep them to labour during their days; but them who are taken without arms, and all who submit on proclamation, to disperse them in the several states, and to assign them labour to defray their maintenance. To put all boys under 14 years of age to the different trades necessary to form communities, particularly to agriculture, rearing of cattle and gardening; and the girls to sewing. After the country is sufficiently cleared by burning the woods, to lay it out in farms of about 40 acres each (or whatever quantity you judge proper) in order to afford them to make subdivisions to their children; and then to give each American Indian One of them free for ever, with tools of agriculture, and a stock of provisions till they acquire a crop. To lay out cities at distances of 20 or 30 Miles from each other in different directions, to which them who learned trades should repair, and to establish a magistracy of themselves and Justices in each. And for security to erect a small fortification in each city—with a few troops. To give a gratuity in land and a premium in money to every one of European American blood who married a woman of Indian American blood; and alike to every woman of Europn American blood who married a man of Indian American blood. To erect schools at the expence of the states to teach their children English, reading writing & Arithmetic. By this means, in a few years, all will understand the American British language; whereas without this institution they may remain for several centuries (like many thousands now in Ireland) without a general knowledge thereof. Some of the ingenuous youths of each tribe should be educated in the Colledges, with strict orders, at the same time, to retain the knowledge of their mother tongues by conversing together therein. And when they finish their studies, to erect at the expence of the States places of worship in each city, and to place pastors in them with a liturgy in their mother tongues of the several tribes. When the young growth thro’ means of schools, as aforesaid, attained the knowledge of the American British language, they may have the liturgy alternately each sabbath in each language till by a general knowledge of the American British language, together with the influx among
                  
                  them of members of the States, they require no longer any other liturgy than the American British. The pastors should for some time be supported by the states, till on a general conversion, and an erection of Colleges among themselves they elect their own clergy and support them by voluntary contribution according to the circumstances of the parishoners. By the aforesaid means you’ll have subjects instead of enemies and extend your dominion to the pacific Ocean. The country can be divided into States, elect their representatives and be governed like the other states. Not to mention the mighty advantage to be gained hereby, what a charity and source of blessings, in time, to Millions of our fellow creatures. You should build a fleet sufficient to destroy the Piratical States of Barbary. A sufficient number of seamen can always be obtained by the following means: Boatswains have a command over the Seamen on board the Navy and in all large Merchantmen. Their appointment, besides being good Seamen, arises from their knowledge in rigging which is entrusted to their care. Therefore to acquire a supply of Seamen, rigging Yards at the public expence should be set up in all the Seaport towns, and them who offer themselves, besides all charity boys should be placed in them for two years to be instructed in rigging & during this time they could learn to hand and reef sails by having masts fixed—in the Yards, with yards across them, and sails. There should be as many Convenient Vessels built as would be necessary to supply a sufficient number of Seamen, and on board these Vessels (having a few experienced Seamen in each) they should be sent for three Years, during which they would learn to Steer, heave the lead, work the Vessels, and all the Necessary motions in tacking, wearing, &c. &c. &c. The meaning of every motion, at the time of their performance, should be mechanically explained to them. They should get the manner of executing said motions by heart—And such as shewed the greatest proficiency and quickness of parts should be taught Navigation. To fit them foreign voyages they should be fed alternately, each week, with fresh, and with Salt provisions. To help to defray the expence of this institution, several of the Vessels ought to be employed in the fishing trade; & others in the coasting trade; and a preference of freight always given them by the merchants. By this means numbers of as good Seamen as any in the world will be obtained; by which the expedient of Pressing (which is
                  
                  allied to slavery, and a disgrace to a free State) will be totally removed. All boys at school should learn the Manual exercise; and all able to bear arms, who pay taxes, should be registered as a Militia; and as many as are necessary to aid the civil power, should be drawn by lot to serve & for 6 or 8 years, half to go out every 3 or 4 Years, and be supplied as before & Each man ought to have no less than a shilling (clear) a day. The officers should always remain (unless they chose to resign) and promotions take place only by seniority; for example—On the death of an officer, the next to him should succeed, and so on, in the several degrees, till a private by the election of his comrades is promoted to be a corporal. And alike form should take place on board the Navy, on the death of a Captain, Lieutenant, Master mate &C., the next in rank should Succeed in the several gradations, till the seamen elected, one of their own number, to be a boatswains Mate. By this means experienced commanders both by Sea and land will be obtained, and the devil of pride lessened amongst the disciples of the humble Jesus. In the aforesaid—The executive power, in case of war, to appoint the most approved of the Captains to be admirals and commodores; and the most approved of the Colonels to be generals &C. (Laws should be founded on justice, reason and utility, without regarding the precedents of any other nation. They ought to be simplified and reduced to as small a compass as possible, as the late king of prussia did for his subjects.  All acts relating to one or the same head, should be reduced to one Act. As it is the duty of every state to render justice to its members, the state should pay a certain Number of Lawyers and attorneys to be applied to without fees; and the last person should be amerced or fined in a certain sum to his state, to defray this expence, according to a regulation to be settled for that purpose. Every man, if he pleases, should plead his own cause, and have the assistance of Lawyers if he chooses. Whatever Lawyers or Attorneys do not exert themselves to the best of their ability in what they are employed about, or take any fees, should be discharged from the public Service, disgraced and banished from the Settlement. Patriotic societies should be formed of Wealthy persons who should subscribe to a fund for acquiring the arts and manufactures of all Nations; and the state contribute liberally thereto. For this purpose ingenious children (at the recommendation of their school masters) should
                  
                  be sent into every state in Europe, whose arts and manufactures they wanted to acquire. I say children, to be sent, and boarded and schooled in the several countries aforesaid by which they would acquire the knowledge and facility of expression in the several languages equal to their Natives. And when they arrived to 14 years of age, to give fees and bind them apprentices. And after they served their times and arrived in America to give the Capitols to follow their several arts and manufactures To build water mills for grinding Cutlery; Silk mills of every kind from the most Complicated to the most simple, steam engines &c. and in <force> every engine, machin and mechanism known in Europe, accompanied with its arts & manufactures. By this means the knowledge of more Arts and Manufactures may be acquired in a few years, than perhaps otherwise in some centuries. Some physicians and Surgeons ought to be paid by the state for the poor to apply to for their advice and assistance, and medicines should be found them—The wealthy without issue (and some that have issue and great wealth) should leave legacies for certain uses, particularly to encourage population. Suppose one out of his time to a handy craft business, who could swear he was not master of £6—to give such persons on their marriage (not to exceed 21 years) the sum of £6—to buy working tools and other necessaries. To have public schools in which the children of the poor should be schooled; and they should be supplied with clothes. Where the poor have more children than they can maintain they should not only be free from every tax, but have a weekly allowance from the parish, if there’s no fund by legacies of the wealthy for that purpose. The memory of them who have funds for public charity should be honoured by public monuments; as should likewise such as bring the knowledge of any art or manufacture to their country by their own endeavours and expence. The barbarous spirit of fashions should be totally excluded; and every improvement in dress adopted. Nature shd be copied in her simplicity, and will always be found the surest guide (as in gardening, Parks &C.) to procure the most amiable appearance. But fashions are not governed from the least motive of any improvement in dress—No—but from a barbarous spirit of whimsical novelty, for the purpose of displaying their pride and despising such as can’t afford the expence of a like whimsical appearance. It is virtue and public spirit that ought to
                  
                  distinguish the glamorous Sons and daughters of liberty and especially the wealthy. Fashions are of a most fatal effect; they corrupt the morals of a people and make Mammon the ruling deity of such persons, who in his service would sacrifice religion, conscience, and love of their Country—Fashions are only suited to a whimsical, unsteady, fickle, magotty headed and vile growling Souls, who in time are accompanied with scared hearts, and ripe for divine justice and destruction. Such persons should beware lest the scourge of God should be already lifted up against them. In charity to such wretches, in order to save them from destruction, they should be despised and held in contempt by all moral people until they quit their base and diabolical Spirit. I call it a diabolical spirit for pride is the devils Net in which he catches his prey. The ancient Greeks and Romans were utter stranger<s to> fashions or change in the form of their dress; the wealthy were distinguis<hed mutilated> by the richness or <fin>ess of their garb; & the same takes place now all over the <mutilated> & spirit of novelty by constantly varying the form of dress originated <mutilated> barbarians, who (astonished at the Roman Magnificence; and <mutilated> barbarous spirit they exercised it in a constant change in the form of dress to appear of consequence to their slaves.)  Christ gives humility <mutilated> love of brethren as the characteristic of being his disciples; but of all rec<mutilated> profess in the world Christians are the proudest; therefore whose discip<les> are the proud—Christ’s or Lucifers?  It’s asserted that a set of young no<ble>men with the assistance of their Valets de chambre, consult how to inv<mutilated> the most ridiculous whims in the change or form of dress, to laugh, as <mutilated> say, at the puppy citizens who eagerly adopt them: and that thei<r> Sisters, with the help of their waiting maids, act from a like motive, <mutilated> laugh, as they say, at the ridiculous city Hussies who eagerly adopt them. It’s a plea that fashions promote trade; but the benefit is too dear bought, by the destruction of the morals of the people—Surely the wealthy may better answer the purpose by giving their cloths to their servants, as often as they now do from fashions; and the sale of them by servants would help several poor to get a cheap rate cloths suited to them. As for numbers in cities applied to triffles, for the purpose of fashions, it would be of more service to the state that they were employed in agriculture. All foundlings should be children of the state
                  
                  subject for their maintenance (after learning trades and the manual exercise) to be sent to colonize for 7 Years, at the end of which the land given them, at their entrance, should be theirs for ever; but No sale thereof should be valid for 40 Years afterwards to induce them and their children to remain there. I implore The Almighty to pour his choicest Blessings on you, and remain with the greatest Respect and Esteem, Great Sir Your very Sincere Well wisher
               
                  D:S.
               
            